DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          HENRY ROODENS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-1529

                           [November 5, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 14006533CF10A.

   Henry Roodens, Panama City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.